Appeal by defendant from two judgments of the County Court, Suffolk County (Tanenbaum, J.), both rendered August 26, 1977, convicting him of violation of probation and operating a motor *493vehicle while under the influence of alcohol, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel is granted leave to withdraw as counsel (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.